PER CURIAM.
We affirm the sentence imposed. See State v. Cotton, 728 So.2d 251 (Fla. 2d DCA 1998) (trial court has responsibility to exercise sentencing discretion under the *528Prison Releasee Reoffender Act). See also State v. Wise, 744 So.2d 1035 (Fla. 4th DCA 1999). We acknowledge and certify conflict with McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999), and Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999).
Affirmed; conflict certified.
THREADGILL, A.C.J., and BLUE and FULMER, JJ., Concur.